Citation Nr: 1719405	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-31 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids and, if so, whether the reopened claim may be granted.  

2.  Entitlement to service connection for a right thumb disability.

3.  Entitlement to service connection for a back disability 

4.  Entitlement to service connection for hypertension, claimed as secondary to syphilis.

5.  Entitlement to service connection for coronary artery disease.  

6.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	James Perciavalle, Agent


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2014 and May 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was processed using the Veterans Benefits Management System (VBMS), as well as the Virtual VA paperless claims processing system which contains VA treatment records dated from September 2000 to April 2016 that have been considered by the Agency of Original Jurisdiction and the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a March 1964 rating decision, the RO denied entitlement to service connection for hemorrhoids; although notified of the denial, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.

2.  Evidence added to the record since the final March 1964 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for hemorrhoids.

3.  The most competent, credible, and probative evidence of record reflects that the Veteran has not been diagnosed with a right thumb and back disability at any point prior to the filing or during the pendency of the claim.

4.  The preponderance of the evidence is against a finding that the Veteran's hypertension and coronary artery disease are related to service, and neither hypertension nor coronary artery disease were manifested to a compensable degree within one year of service.  

5.  The preponderance of the evidence is against a finding that the Veteran's diabetes mellitus is related to service, and diabetes mellitus was not manifested to a compensable degree within seven years of service.  


CONCLUSIONS OF LAW

1.  The April 2009 rating decision that denied service connection for hemorrhoids is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  A right thumb and back disability were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

4.  Hypertension and coronary artery disease were not incurred in service or during the first post service year and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1116, 1137, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  Diabetes mellitus was not incurred in service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1112, 1116, 5103(a), 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence Claim - Hemorrhoids

In March 1964, the RO denied entitlement to service connection for hemorrhoids.  At that time, the RO noted that the Veteran's service treatment records (STRs) did not contain evidence of hemorrhoids treated during service and that there was no notation of hemorrhoids at discharge from service.  Based on the foregoing, the RO denied service connection for hemorrhoids on the basis that his claimed disability was not shown by the evidence of record.  

The record reflects that the March 1964 rating decision and notice of appellate rights were mailed to the Veteran's address of record and was not returned as undeliverable.  Although notified of the denial, the Veteran did not initiate an appeal; nor did he submit new and material evidence, including service treatment or personnel records, relevant to the hemorrhoids claim during the one year appeal period following the issuance of the March 1964 rating decision.  See 38 C.F.R. § 3.156 (b). 

Accordingly, the May 2009 rating decision became final.  38 U.S.C.A. § 7105 (c) (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156 (a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the time of the final March 1964 rating decision, there was no evidence showing the Veteran had hemorrhoids.  However, since the issuance of the March 1964 rating decision, the Veteran has submitted VA treatment records showing he has been treated for hemorrhoids intermittently since service.  See e.g., VA treatment records dated from July 2000, August 2001, February 2002, May 2004, March 2005, and February 2008.  

Additionally, the Board notes that, while the RO initially noted that hemorrhoids were not shown during service, a closer review of the STRs show that the Veteran sought treatment for hemorrhoids in February 1957.  

Given that STRs show the Veteran received treatment for hemorrhoids during service and the newly received evidence showing he has been treated for hemorrhoids intermittently since service, the Board finds the evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim and raises a reasonable possibility of substantiating the claim, e.g., that the Veteran has a current diagnosis of hemorrhoids which may have been incurred during or as a result of his military service.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's full duty to assist).

Under these circumstances, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for hemorrhoids is reopened.  The merits of the reopened claim will be discussed in the remand portion of this decision.  

Service Connection Claims

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disorder; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As noted previously, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Right Thumb and Back Disabilities

The Veteran is seeking service connection for unspecified disabilities affecting his right thumb and back.  See statements dated September 2014 and January 2015.  

In October 2014 and January 2015, the Veteran was advised that, in order to establish service connection, the evidence must show he had an injury, disease, or event in service, a current disability, and a relationship exists between the current disability and the in-service injury, disease, or event.  The AOJ also specifically requested that he provide information and evidence to support his claims, including treatment records related to his claimed conditions.  

However, to date, the Veteran has not identified any in-service event, injury, or illness to which his claimed right thumb and back disabilities may be related.  The Veteran's STRs also fail to show any complaints or treatment for a right thumb/hand or back disability or injury during service.  

Additionally, the Veteran has not identified or provided any lay or medical evidence showing that he has been diagnosed with a right thumb or back disability at any time since service, including since he filed his service connection claims in October 2014 and January 2015, respectively.  In fact, other than his informal claims seeking service connection, the Veteran has not provided any statements regarding the onset, nature, or severity of his claimed right thumb and back disabilities.  

Moreover, while the evidentiary record contains VA treatment records dated from 2000 to 2016, the treatment records do not show the Veteran has complained of or sought treatment for a right thumb disability at any time since service and, while the Veteran has complained of neck pain, the evidence does not show his pain has been attributed to an underlying disability.  

In this regard, the record reflects that, in November 2007, the Veteran complained of pain in the neck and paraspinal regions, after which the examining physician considered ordering an MRI of the cervical spine.  However, because the Veteran informed the VA clinician that another doctor ordered an MRI about one month before, VA did not conduct an MRI and the VA clinician told the Veteran to follow-up with the other physician.  See November 2007 VA treatment record.  As noted, the Veteran did not respond to the AOJ's request that he provide information and evidence in support of his claim and, thus, the evidentiary record does not contain the MRI that was reportedly conducted of his cervical spine.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence, as the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Therefore, there is no competent evidence of a current back disability, particularly given that the Veteran's complaints of neck pain, without more, is not considered a competent diagnosis of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Moreover, while the Veteran is competent to report the presence and nature of his symptoms, he is not competent to offer a diagnosis of a musculoskeletal disability, as he does not possess the requisite specialized knowledge to do so.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Even if his complaints of neck pain were considered competent evidence of a disability, he reported that a motor vehicle accident in 2005 was the original source of his neck pain, as opposed to an event or injury that occurred during military service.  See October 2007 VA treatment record.  

Therefore, the Board concludes the evidentiary record does not contain a competent lay or medical diagnosis of a right thumb and back disability.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In this case, however, the preponderance of the evidence shows the Veteran has not been diagnosed with a right thumb or back disability during the pendency of this claim or at any point remotely close to the filing of his claims in October 2014 and January 2015, respectively.  

As a result, the Board finds the preponderance of the evidence is against the grant of service connection for a right thumb and back disability, as there is no evidence of a current disability.  Accordingly, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension and Coronary Artery Disease

In January 2015, the Veteran filed an informal claim seeking service connection for hypertension and a separate heart condition which he asserted was due to syphilis.  

Review of the record reveals that the Veteran has a current diagnosis of hypertension, as well as myocardial infarction and coronary heart disease.  See November 2014 VA treatment record; April 2015 Heart VA examination report.  Therefore, he has met the first criteria of service connection with respect to both claims, a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With respect to the second element of service connection-evidence of in-service incurrence or aggravation of a disease or injury-the Board notes that the Veteran has not identified any in-service event, injury, or illness to which his hypertension may be related.  Instead, the Veteran merely filed a claim seeking service connection for hypertension without providing any specific information as to why he believes service connection may be granted, including evidence establishing that his hypertension began during or otherwise as a result of service.  

However, as noted, the Veteran has asserted that he believes his claimed heart condition is related to syphilis and, in this regard, the Board notes the STRs show the Veteran was treated for syphilis in August 1957.  

Despite the foregoing, the Board notes that the STRs do not document any complaints, findings or diagnoses pertaining to a heart problem, including high blood pressure.  While the Veteran reported having high or low blood pressure at his May 1958 pre-separation examination, his cardiovascular system was normal and there were no significant diseases, wounds, or injuries noted. 

In addition, the Veteran has not submitted any lay or medical evidence showing continuity of cardiovascular-renal symptomatology following service.  In this regard, the first medical evidence of hypertension is reflected in a June 2000 VA treatment record which notes that the Veteran had a history of hypertension for 20 plus years, which is approximately 1980, more than 20 years after service.  Likewise, the evidence reflects that the Veteran was diagnosed with coronary artery disease in 2003, more than 30 years after service.  See April 2015 VA heart examination.  This gap of several years in the record weighs against a finding that the Veteran suffered an in-service event or injury that resulted in a chronic heart disability during service and also rebuts any assertion of continuity of symptomatology since service.  See Maxson v. West, 12 Vet. App. 453 (1999).  In this regard, the Board also finds probative that there is no evidence of record showing the Veteran has manifested elevated blood pressure readings or heart problems since service; instead, as noted, the evidence reflects that his heart problems began several years after service.  

The foregoing evidence also preponderates against the grant of presumptive service connection for hypertension and coronary artery disease, as chronic disabilities, as the evidence does not show the Veteran manifested cardiovascular-renal disease to a compensable degree during his first post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  Likewise, the Board notes that, while ischemic heart disease, which includes CAD, is one of the diseases for which presumptive service connection is available based upon herbicide exposure, there is no evidence or allegation suggesting the Veteran had in-country service in Vietnam or during the established timeframes in Korea to give rise to the presumption of herbicide exposure.  

In evaluating this claim, the Board finds probative that, when the Veteran is first shown to receive treatment for hypertension and coronary artery disease, neither he nor the examining physician attributed his heart conditions to service, including syphilis manifested therein.  

In this context, the clinician who conducted the April 2015 VA heart examination opined that the Veteran's coronary artery disease and hypertension are not caused by, a result of, secondary to, or aggravated by the syphilis he manifested in service, as she noted that the Veteran's separation examination was silent for any residuals of syphilis.  She also noted the Veteran denied having a history of cardiac complications, valvular, or other heart problems secondary to syphilis after discharge from service, and that the evidence of record is silent for evidence that his valvular or cardiac problems are secondary to syphilis.  

The April 2015 VA opinion is considered the most competent, credible, and probative evidence as to whether the Veteran's hypertension and coronary artery disease is related to his service, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  The VA examiner also provided a complete rationale in support of her opinion that discussed all relevant facts in this case.  There is no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or misstated any relevant fact.  In fact, the VA examiner's opinion is consistent with the other evidence of record, specifically the service and post-service evidence which does not show the Veteran manifested consistently elevated blood pressure readings or heart problems during service, during his first post-service year, or is otherwise related to any event or injury that occurred during service.

The Board has considered the Veteran's lay assertion in support of his claims, including that his hypertension was caused by the syphilis he manifested during service.  However, to the extent the Veteran asserts the existence of a medical relationship between his current hypertension and heart disability and military service, the Board finds that such assertions provide no persuasive support for the claim, as the Veteran is not shown to have the medical training and expertise to competently opine on such a complex medical matter.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, his assertions in this regard have no probative value.

Accordingly, the Board finds the claim for service connection for hypertension and coronary heart disease must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, credible, and probative evidence supports a finding of medical nexus between his current heart disabilities and service, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

Diabetes Mellitus 

The Veteran is seeking service connection for diabetes.  Review of the record reveals the Veteran was diagnosed with diabetes mellitus in November 2002.  Therefore, he has met the first criteria of service connection with respect to his claim, a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

However, with respect to the second element of service connection-evidence of in-service incurrence or aggravation of a disease or injury-the Board notes that the Veteran has not identified any in-service event, injury, or illness to which his diabetes mellitus may be related.  Indeed, while he filed a claim seeking service connection for diabetes mellitus, he has not provided any specific information as to why he believes service connection should be granted, including evidence establishing that his diabetes mellitus began during or otherwise as a result of service.  Notably, the Board again notes that, while diabetes mellitus, is a disease for which presumptive service connection is available based upon herbicide exposure, there is no evidence or allegation suggesting the Veteran had in-country service in Vietnam or during the established timeframes in Korea to warrant service connection based upon herbicide exposure.  

The Veteran's STRs do not show complaints, findings, treatment, or any diagnosis diabetes mellitus or signs or symptoms generally related to diabetes.  

The post-service treatment records show the Veteran was diagnosed with diabetes mellitus in 2002 after his glucose readings were high.  As there is no evidence or allegation that diabetes mellitus was manifested before 2002, more than 40 years after service, presumptive service connection for diabetes mellitus as a chronic disease, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In evaluating this claim, the Board finds probative that, when the Veteran was initially diagnosed with diabetes mellitus, neither the Veteran nor the examining physician suggested that his elevated glucose reading or resulting diagnosis of diabetes was related to any event, injury, or disease incurred during service.  In fact, there is no medical evidence or opinion of record establishing, or even suggesting, that his diabetes mellitus is related to his service.  

In this context, the Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim.  However, the Board finds a VA examination and opinion are not needed, as there is no indication that the Veteran's current diabetes mellitus may be associated with his service, including credible lay evidence of continuity of related symptomatology or medical evidence suggesting a link between his service and diabetes mellitus that was manifested many years after service.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  As such, a VA examination and medical opinion are not required in connection with this claim. 

The Board has considered the Veteran's lay assertions in support of his claim.  However, to the extent the Veteran asserts the existence of a medical relationship between his diabetes mellitus and military service, the Board finds that such assertions provide no persuasive support for the claim, as the Veteran is not shown to have the medical training and expertise to competently opine on such a complex medical matter.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  His assertions in this regard have no probative value.

Therefore, as there is no credible or probative evidence linking the Veteran's diabetes mellitus to any disease, injury, or incident of service, service connection for diabetes mellitus is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim and, as such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

As new and material evidence to reopen the claim of entitlement to service connection for hemorrhoids has been received, the claim to reopen is granted. 

Service connection for a right thumb disability is denied.

Service connection for a back disability is denied.  

Service connection for hypertension is denied.  

Service connection for coronary artery disease is denied.  

Service connection for diabetes mellitus is denied.  


REMAND

With respect to the reopened claim of service connection for hemorrhoids, the Board finds additional evidentiary development is needed before a fully informed decision may be rendered.  

As noted above, the Veteran's STRs show that he sought treatment for hemorrhoids in February 1957.  While this is the only notation of hemorrhoids in the STRs, the Veteran filed a claim seeking service connection for hemorrhoids in February 1964, about 6 years after service, and reported that his hemorrhoids had progressively worsened since service.  More recent treatment records also show the Veteran has been treated for hemorrhoids intermittently since service.  See e.g., VA treatment records dated from July 2000, August 2001, February 2002, May 2004, March 2005, and February 2008.  

VA will provide a medical examination or obtain a medical opinion if there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, (3) an indication that there may be a nexus between the current disability and the in-service event, injury, or disease, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the foregoing, and the fact that the Veteran has not been afforded a VA examination in conjunction with this claim, the Board finds that a medical examination and opinion are needed to resolve this claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159, McLendon, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran an appropriate VA examination to determine the nature and etiology of his hemorrhoids.  

The claims file should be made available for review. 

After review of the record, as well as interview and examination of the Veteran, the examiner should provide an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hemorrhoids were incurred in or are otherwise related to his military service. 

A rationale is requested for any opinion given.

2. Readjudicate the claim on appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


